DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Onal et al. (US 2019/0094361, disclosed in IDS 06 July 2022), hereinafter Onal.

Claims 1,19: Onal discloses an optical sensing apparatus (100, Fig. 1B), and corresponding method, comprising:
a photodetector array (on substrate 102) comprising a plurality of photodetectors (110/120) [0026], wherein a first subset (110) of the plurality of photodetectors (110/120) are configured as a first region for detecting a first optical signal, and a second subset (120) of the plurality of photodetectors (110/120) are configured as a second region for detecting a second optical signal [0030];
a first circuitry (132), coupled to the first region (of photodetectors 110), configured to perform a first function based on the first optical signal to output a first output result [0032]; and
a second circuitry (134), coupled to the second region (of photodetector(s) 120), configured to perform a second function based on the second optical signal to output a second output result [0032].

Claim 2: Onal further discloses:
an adjustment circuitry, coupled to the first circuitry (132) and the second circuitry (134), configured to output, based on the second output result (“taking a weighted sum based on the first and the second photodetector signals” [0046]), an adjust signal to the first circuitry to adjust the first output result (“combining the first and second photodetector signals may include adjusting the first photodetector signal” [0047]).

Claims 3,20: Onal further discloses:
an output circuitry (in processor 152), coupled to the first circuitry (132) and the second circuitry (134) [0037-0038], configured to perform a predetermined function and output a third result (“determining an intensity of light in the field of view” [0040]) based on the first output result and the second output result [0039].

Claim 4: Onal further discloses:
a light emitter (144) configured to emit an optical signal (162) [0056], wherein the first optical signal is a portion of the optical signal (166) reflected by a target object (164) [0030].

Claim 12: Onal further discloses an isolation structure separating the first region (comprising photodetectors 110) and the second region (comprising photodetectors 120) (the first and second subsets of detectors are on separate substrates, thus the “isolation structure” is inherent in the physical separation [0029]).

Claim 14: Onal further discloses wherein the first output result represents an image (via imaging optics 142) [0030], and wherein the adjustment circuitry is configured to adjust a dynamic range or an exposure time of the image (adjusting first or second photodetector signal by a first or second value of a high dynamic range profile, [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Onal as applied to claims 2-3 above, and further in view of Shi et al. (US 2015/0022869, disclosed in IDS 06 July 2022), hereinafter Shi.

Claim 5: Onal is silent with respect to the specific functions performed by the first and second circuitries.
 	Shi, however, in the same field of endeavor of image sensing, discloses an optical sensing apparatus (100, Fig. 1) comprising a first subset (VL sensors 122) and a second subset (NVL sensors 124) of a plurality of photodetectors (in 102), wherein respective circuitries perform a first function [0026] and a second function [0027], wherein the first function comprises a color or a grey sensing function (“VL sensors… are configured to capture more than one color of light” [0026]) and the second function comprises a dynamic visual sensing function (“non-visible image information may include… dynamic vision sensing” [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s circuitries to perform the specific sensing functions for the purpose of capturing enough information to fully characterize the target object.

Claim 6: Onal is silent with respect to the specific functions performed by the first and second circuitries.
 	Shi, however, in the same field of endeavor of image sensing, discloses an optical sensing apparatus (100, Fig. 1) comprising a first subset (NVL sensors 124) and a second subset (VL sensors 122) of a plurality of photodetectors (in 102), wherein respective circuitries perform a first function [0027] and a second function [0026], wherein the first function comprises a 3D sensing function (“the NVL sensors 124 may be configured to measure the time-of-flight (ToF) between the emission of the signal and the receipt of the signal. From this, the distance between the NVL sensor 124 and the subject 190 may be determined” [0029]), and the second function comprises a color sensing function or a dynamic visual sensing function (“VL sensors… are configured to capture more than one color of light” [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s circuitries to perform the specific sensing functions for the purpose of capturing enough information to fully characterize the target object.

Claim 8: Onal is silent with respect to the specific functions performed by the first and second circuitries.
 	Shi, however, in the same field of endeavor of image sensing, discloses an optical sensing apparatus (100, Fig. 1) comprising a first subset (NVL sensors 124) and a second subset (VL sensors 122) of a plurality of photodetectors (in 102), wherein respective circuitries perform a first function [0027] and a second function [0026], wherein the first function comprises a 3D sensing function (“the NVL sensors 124 may be configured to measure the time-of-flight (ToF) between the emission of the signal and the receipt of the signal. From this, the distance between the NVL sensor 124 and the subject 190 may be determined” [0029]), and the second function comprises a color sensing function (“VL sensors… are configured to capture more than one color of light” [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s circuitries to perform the specific sensing functions for the purpose of capturing enough information to fully characterize the target object.
 	Onal does not explicitly disclose wherein the predetermined function comprises a depth color fusion function.
 	However, Onal does disclose wherein the processor (152) is coupled to the outputs of the first and second subsets of photodetectors (Onal [0039]).
 	Therefore, it is evident that, since the photodetector outputs comprise depth sensing and color information, that the combined signals comprise a depth color fusion function that determines a colored 3D image.

Claim 9: Onal further discloses wherein the predetermined function comprises a material recognition function that determines one or more characteristics of a material (intensity of light reflected by objects in the external environment 164) [0040,0056], but is silent with respect to the specific functions performed by the first and second circuitries.
	Shi, however, in the same field of endeavor of image sensing, discloses an optical sensing apparatus (100, Fig. 1) comprising a first subset (NVL sensors 124) and a second subset (VL sensors 122) of a plurality of photodetectors (in 102), wherein respective circuitries perform a first function [0027] and a second function [0026], wherein the first function comprises a 3D sensing function (“the NVL sensors 124 may be configured to measure the time-of-flight (ToF) between the emission of the signal and the receipt of the signal. From this, the distance between the NVL sensor 124 and the subject 190 may be determined” [0029]), but is silent with respect to the second function also comprising a 3D sensing function, with the two functions set for different wavelengths.
 	However, Shi does disclose that the purpose of the apparatus is for image reconstruction (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shi’s second function to also comprise a 3D sensing function, albeit for a different wavelength, for the purpose of fully characterizing the captured scene multispectrally.  

Claim 10: Onal, in view of Shi, further discloses a wavelength filter arranged to pass light within a predetermined wavelength range to the first region (Shi [0026]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onal as applied to claim 1 above, and further in view of Shi and Koehler (US 2021/0003830), hereinafter Koehler.

Claim 7: Onal further discloses wherein the predetermined function comprises a material recognition function that determines one or more characteristics of a material (intensity of light reflected by objects in the external environment 164) [0040,0056], but is silent with respect to the specific functions performed by the first and second circuitries.
 	Shi, however, in the same field of endeavor of image sensing, discloses an optical sensing apparatus (100, Fig. 1) comprising a first subset (VL sensors 122) and a second subset (NVL sensors 124) of a plurality of photodetectors (in 102), wherein respective circuitries perform a first function [0026] and a second function [0027], wherein the first function comprises a color or a grey sensing function (“VL sensors… are configured to capture more than one color of light” [0026]), but is silent with respect to the second circuitry performing a SWIR sensing function.
 	Koehler, however, in the same field of endeavor of optical imaging, discloses an optical sensing apparatus comprising a first subset of photodetectors (104) and a second subset of photodetectors (102), wherein a second function correlated with the second subset of photodetectors (102) comprises a short- wavelength infrared (SWIR) sensing function [0019].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shi’s second circuitry with SWIR sensing for the purpose of providing improved imaging resolution to complement visible light imaging (Koehler [0024]).
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s first and second circuitries to perform color and SWIR sensing functions for the purpose of providing a dual-band optical imaging system that is effective in both daytime and night-time operations (Koehler [0024]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Onal, in view of Shi as applied to claim 10 above, and further in view of Regan et al. (US 2013/0132038), hereinafter Shi.

Claim 11: Onal is silent with respect to adjusting a frame rate of the 3D sensing function.
 	Regan, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of 3D optical imaging.  Regan discloses wherein a photodetector (camera) has an adjustable frame rate [0025].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s first and second circuitries to adjust the frame rates of the respect subset of photodetectors for the purpose of recording a desired number of images in a given amount of time (Regan [0025]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Onal as applied to claim 1 above, and further in view of Oh (US 2018/0213205, disclosed in IDS 06 July 2022), hereinafter Oh.

Claim 13: Onal does not explicitly disclose converting photo-current generated by the photodetector array to an analog voltage output and then processing the analog voltage output to generate a digital output.
 	Oh, however, in the same field of endeavor of image sensing, discloses wherein photo-current generated by a photodetector array is converted to an analog voltage output, which is then processed to generate a digital output [0040].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s optical sensing apparatus with an analog-to-digital converter connected to the photodetector array output for the purpose of storing the data on microchips in an efficient and corruption-free format.
Onal is silent with respect to the configuration of the photodetector array, third circuitry, and fourth circuitry relative to each other.  
However, Applicant has not provided any criticality for the claimed configuration and discloses only that some implementations have certain configurations (Spec. [0062,0066,0150]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Onal’s optical sensing apparatus with the claimed configuration of the photodetector array, the third circuitry, and the fourth circuitry for the purpose of providing a compact and stable apparatus.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Onal as applied to claim 1 above, and further in view of Na et al. (US 2018/0233521, disclosed in IDS 06 July 2022), hereinafter Na.

Claim 15: Onal discloses wherein the first subset (110) of the plurality of photodetectors may be silicon photodetectors [0073], but is silent with respect to the definitive compositions of the photodetectors and the substrate.  
 	Na, however, in the same field of endeavor of optical sensing apparatus (Abstract), discloses an optical sensing apparatus, wherein a first subset of photodetectors are germanium photodetectors formed on a silicon substrate (102), and wherein a second subset of the photodetectors are silicon photodetectors formed on the silicon substrate (102) [0004,0082].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s sensing apparatus to comprise germanium and silicon photodetectors on a silicon substrate for the purpose of “yielding a photodiode array having a greater operating wavelength range” (Na [0004]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onal, in view of Na as applied to claim 15 above, and further in view of Wan (US 2017/0077168, disclosed in IDS 06 July 2022), hereinafter Wan.

Claim 16-17: Onal is silent with respect a filter and set of microlens arrays for each respective subset of the plurality of photodetectors.
 	Wan, however, in the same field of endeavor of optical semiconductor sensors, discloses an optical sensing apparatus (100, Fig. 1b) comprising:
 	a first filter (111_1) for a first subset (e.g. G wavelength detection) of the plurality of photodetectors (RGB sensors) [0019]; 
 	a second filter (111_2) for a second subset (e.g. R wavelength detection) of the plurality of photodetectors (RGB sensors) [0019];
 	a first set of microlens arrays (112) for focusing light to the first subset of the plurality of photodetectors (RGB sensors) [0019]; and 
  	a second set of microlens arrays (112) for focusing light to the second subset of the plurality of photodetectors (RGB sensors) [0019].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s optical sensing apparatus with a filter and set of microlens arrays for each subset of the plurality of photodetectors for the purpose of reducing the impact of noise on the detected signals and obtaining a sharp, coherent signal from each filtered light.

Claim 17: Onal is silent with respect to The optical sensing apparatus of claim 15, comprising a first set of microlens arrays for focusing light to the first subset of the plurality of photodetectors and a second set of microlens arrays for focusing light to the second subset of the plurality of photodetectors.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Onal, in view of Na and Wan as applied to claim 17 above, and further in view of Kim et al. (US 2019/0214420, disclosed in IDS 06 July 2022), hereinafter Kim.

Claim 18: Onal discloses wherein the first set of microlens arrays and the second set of microlens arrays are composed of silicon (Na [0217]), but is silent with respect to an encapsulation layer formed over the microlens arrays.
 	Kim, however, in the same field of endeavor of semiconductor image sensors, discloses an optical sensing apparatus (1220, Fig. 7) comprising microlens arrays (220) over photodetectors (110), wherein an encapsulation layer (230) is formed over the microlens arrays (220) [0069], the encapsulation layer composed of a material having a refractive index between 1.3 to 1.8 (the encapsulation film 230 is a silicon oxide film (refractive index of SiO2 = 1.46) [0105]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Onal’s optical sensing apparatus with an encapsulation layer over the microlens arrays for the purpose of protecting the microlens arrays from external impact (Kim [0106]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896